Exhibit 10.2

 

Maximum Bank Collateral Agreement

No. 2010-8070

 

Mortgagee: Financial Service Center for Small Enterprise of Suining City
Commercial Bank

 

Debtor: Suining Yinfa DAR Industrial Co., Ltd

 

Mortgagor: Suining Yinfa DAR Industrial Co., Ltd

 

 

I. Mortgagor intends, with the Collateral, to secure and vouch for, on a
voluntariness basis, the repayment of the loan of RMB ￥ 3,000,000, with loan
term from December 27, 2010 to December 27, 2015, by the Debtor to the
Mortgagee.

 

II. Collateral

The Mortgagor agrees to provide the ground floor, the 2nd floor and the 3rd
floor of the Estate Management Building of Yinhejiayuan (address: No. 188 Xishan
Road, Suining) as the collateral. Details please refer to List of Mortgage
2010-8070.

 

The Collateral is evaluated for RMB ￥ 5,000,000. The actual value will be
determined by the net price in settling the mortgage.

 

III. The Agreement will be kept in quintuplicate, which are equally authentic.

 

IV. Dispute Any dispute incurred from this Agreement shall be submitted to the
People’s Court at the registration place of the Mortgagee.

 

Mortgagee (Seal): Financial Service Center for Small Enterprise of Suining City
Commercial Bank

Customer Service Manager:

Legal Representative or Authorized Representative:

 

 

Debtor (Seal): Suining Yinfa DAR Industrial Co., Ltd

Legal Representative or Authorized Representative: Wang Jiayin

 

 

Mortgagor (Seal): Suining Yinfa DAR Industrial Co., Ltd

Legal Representative or Authorized Representative: Wang Jiayin

 

 

Signed on December 27th, 2010

Signed at Suining City Commercial Bank

 

